                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                               JACKSONVILLE DIVISION

ANTONIO R. WRIGHT,

                     Plaintiff,
vs.                                                       Case No. 3:18-cv-1214-J-32PDB

PUBLIX SUPERMARKETS, INC.,

                     Defendant.


                                           ORDER

       On October 18, 2018, the Court entered an Order upon review of pro se plaintiff’s

complaint advising him that his complaint did not properly allege a basis for the federal court

to exercise jurisdiction. See Order, Doc. 3. The Order explained what types of cases can

be filed in federal court, explained why plaintiff’s complaint, as pled, did not fall within the

Court’s jurisdiction, suggested other claims he could potentially bring (in this court or

elsewhere), and recommended that he seek counsel or visit the free weekly Legal

Information Program. Id. Plaintiff has filed an amended complaint which again claims that

he was terminated from his employment with Publix after he suffered an on-the-job injury to

his foot, for which he seeks $70,000,000 in combined compensatory and punitive damages.

See Amended Complaint, Doc. 5. He alleges that the Court has federal question jurisdiction

(citing 42 U.S.C. § 1981, 28 U.S.C. §§ 1331, and 1343(1)(3) and (4)), contending that Publix

terminated him without providing procedural due process in violation of the Fourteenth

Amendment. Because plaintiff has not included any allegations by which the Court could

plausibly find that Publix was acting under color of state law (as is required to bring a
Fourteenth Amendment claim1), and because a claim of disability discrimination is not

actionable under 42 U.S.C. § 1981,2 plaintiff has again failed to plead a claim over which this

Court has subject matter jurisdiction. While the Court extends latitude to the filings of pro

se litigants, it cannot rewrite their filings for them.3 The Court has given plaintiff guidance

and permitted him to file an amended complaint. At this point, the Court has no option but

to dismiss his case.4

         Accordingly, it is hereby

         ORDERED:

         Plaintiff’s amended complaint (Doc. 5) is dismissed without prejudice for lack of

subject matter jurisdiction. The Clerk shall close the file.

         DONE AND ORDERED at Jacksonville, Florida this 7th day of January, 2019.




s.
Copies:
pro se plaintiff


   1
   See, e.g., Harris v. McDonald’s Corp., 901 F. Supp. 1552, 1557 (M.D. Fla. 1995), citing
United States v. Price, 383 U.S. 787, 794 n.7 (1966).
  2
    See, e.g., Shotz v. City of Plantation, 344 F.3d 1161, 1176-77 (11th Cir. 2003); Brandon
v. Lockheed Martin Aero. Systs., 393 F. Supp. 2d 1341, 1354 (N.D. Ga. 2005).
   3
       See, e.g., Campbell v. Air Jamaica, Ltd., 760 F.3d 1165, 1168-69 (11th Cir. 2014).
  4
    Plaintiff included some language in his filing about fraud on the court and disqualification
of judges. It is not clear what the intent of that was, but the undersigned does not view it as
a request to recuse, nor as a basis to do so.

                                               2
